Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 27, 1989, which, after a hearing, found the petitioner guilty of conduct unbecoming of a police officer and imposed a fine of the loss of 5 days accrued time.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Police Commissioner finding the *273petitioner guilty of conduct unbecoming of an officer for needlessly broadcasting the name and address of a certain Lieutenant on the primary band, fifth precinct radio frequency, and posting two copies of the summonses issued to that Lieutenant on the "PBA bulletin board” at the fifth precinct, which served no legitimate purpose and was done solely to harass, embarrass and/or annoy that Lieutenant, was supported by substantial evidence and therefore should be confirmed (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Furey v County of Suffolk, 105 AD2d 41). Thompson, J. P., Eiber, Pizzuto and Santucci, JJ., concur.